Case 1:18-Cv-09326 Document 1 Filed 10/12/18 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X

 

BUlLDING SERVICE 32BJ PENSION FUND,
Plaintiff,
v. COl\/IPLAINT

CREATIVE `WINDOW CLEANING, INC.,
CREATIVE SERVlCES, lNC., NEW
CONCEPT FACIL`ITY SER\/ICES, INC.
and ABC COMPANIES l-lO (all other trades
or businesses under common control With
CREATIVE WlNDOW CLEANlNG, INC.,
CREATIVE SERVlCES, lNC., and/or NEW
CONCEPT FAClLlTY SERVICES, INC.),

Defendants.
______ _- ______-_-X
Building Service 32B.l Pension Fund (“Fund”), by its attorneys, Raab, Sturm & Ganchrow,

 

 

 

LLP., as and for its complaint against Creative Window Cleaning, lnc. (“Creative Window”),
Creative Services, Inc. (“Creative Services”), New Concept Facility Services, Inc. (“New Concept”)
and ABC Companies l-l() (All Other Trades or Businesses under Cornmon Control With Creative
Window Cleaning, lnc., Creative Services, lnc., and/or New Concept Facility Services, lne.), (all
collectively referred to herein as “Defendants”), alleges as follows:

NATURE OF THE AC'HON

 

l. This is an action commenced by the Fund to recover unpaid Withdrawal liability,
liquidated damages, interest, attorneys’ fees, and costs Within the meaning of ”l`itle Vll of the
Employee Retirernent income Security Aet of 1974, as amended (“ERISA”), Section 400l el .s'eq.,
29 U.S.C. §l3()l et seq.

JURESDECTEON AND VENUE

2. This Court has jurisdiction over this action pursuant to Sections 502(a)(3), (e)(l) and

Case 1:18-cv-09326 Document 1 Filed 10/12/18 Page 2 of 8

(f), 4301 (c) and 422l (b)(l) of ERISA, 29 U.S.C. §§l l 32(a)(3), (e)(l) and (f), 29 U.S.C. §l45 l (c),
and 29 U.S.C. §l401(b)(l).

3. Venue is proper in this Court pursuant to Sections 502(e)(2) and 430l(d) of
ERISA, 29 U.S.C. §§l l32(e)(2) and l451(d) in that the Fund maintains is principal office and
place of business Within the Southern District of the District of New York., Service of process
may be made on Defendants in any other district in Which they may be found, pursuant to Section
502 (e)(2) ofERISA (29 U.S.C. § l132 (e)(2).

PAR'HES

4. The Fund is a Taft~Hartley trust fund With trustees equally represented by the Service
Ernployees international Union, l.iocal 32BJ (the “Union”) and employers that contribute to the Fund.
The Fund is established and maintained pursuant to Section 302(€)(5) of the Labor l\/lanagement
Relations Act (“Ll\/IRA”), 29 U.S.C. §lSo(c)(S).

5. The Board of Trustees of the Fund is the plan sponsor of the Plan, an employee
pension benefit plan Within the meaning of Section 3(2) and (3) of ERISA, 29 U.S.C. §§l002 (2)
and (3), and a defined benefit plan Within the meaning of Section 3(35) of ERISA, 29 U.S.C.
§1002(35), established and maintained for the purpose of providing retirement and related benefits
to eligible participants and beneficiaries

6. The Plan is a multiemployer plan Within the meaning of Sections 3(3 7) ofERISA,
29 U.S.C. §§1002(3'7), and is authorized to commence this action under Section 502(d)(l) of`ERlSA,
29 U.S.C. §ll32(d)(l).

7. A. Upon information and belief, Creative Window , Was a NeW Jersey corporation,
established and maintained in accordance With the laws of` the State of NeW Jersey, and registered

to do business in the State of NeW York, With its principal place of business located at 103 Bergen

Case 1:18-cv-09326 Document 1 Filed 10/12/18 Page 3 of 8

Avenue, in the Borough of Walwicl<, County of Bergen, State of New Jersey, 07463, and at material
times herein was an employer within the meaning of Sections 3(5), (l l), and (12) of ERISA, 29
U.S.C. §l002(5), (l l), and (12), and Section BOl(a) of LMRA, 29 U.S.C. §lSS(a).

7. B. At all times material herein, specifically through September l2, 20181
Creative Window was, and upon information and belief, it continues to be, registered with the New
York State Department of State as in active status and that no Articles ofDissolution have been filed
with the New York State Secretary of State pursuant to NY LLC Section 705.

7. C. Upon information and belief, at all times material herein, prior to l\/Iay 2006,
Patricia A. Eitner was the chief executive officer and principal executive officer of Creative Window
and the sole shareholder thereof

8. A. Upon information and belief, Creative Services , was a New Jersey corporation,
established and maintained in accordance with the laws of the Sate of New Jersey, and registered to
do business in the State of New York, with its principal place of business located at l63 Franklin
Turnpike, in the Borough of Walwicl<, County of Bergen, State of New Jersey, 07463, and at
material times herein was an employer within the meaning of Sections 3(5), (li), and (l2) of
ERISA, 29 U.S.C. §1002(5), (l l), and (l2), and Section 30l(a) ofLi\/IRA, 29 U.S.C. §lSS(a).

8. B. At all times material herein, specifically through September 12, 20l S,Creative
Services was, and upon information and belief, it continues to be., registered with the New York State
Department of State as in active status and that no Articles of Dissolution have been filed with the
New York State Secretary of State pursuant to NY LLC Section 705.

8. C. Upon information and belief, at all times material herein prior to l\/lay 20()6,
Joseph F. Eitner was the chief executive officer and principal executive officer of Creative Services

and the sole shareholder thereof

Case 1:18-cv-09326 Document 1 Filed 10/12/18 Page 4 of 8

9. Upon information and belief, Joseph F, Eitner and Patricia A. Eitner, are either
spouses, siblings, or enjoy a parent-sibling relationship

10. Prior to l\/iay 2004, Patricia A. Eitner was the sole shareholder of Creative Window.

11. Prior to May 2004 Joseph F. Eitner was the sole shareholder of Creative Services.

12. Pursuant to a Certificate of l\/lerger filed with the New lersey State Treasurer,
effective May 16, 2006, Creative Window was merged into Creative Services, and Creative Services
was to continue its existence as the surviving corporation under New Jersey law.

13. As a consequence of the merger as described above, the Patricia A. Eitner and Joseph
F. Eitner were each allotted 50% of the shares of the merged company

14. Upon information and beiief, at or around the time that Creative Window was merged
into Creative Services, as described above in paragraph 12, New Concept was incorporated in the
State of Jersey, having a principal place of business at the same location as Creative Window, 103
Bergen Avenue, in the Borough of Walwick, County of Bergen, State of New Jersey, 07463, and at
all times material herein since said date of incorporation, to date, Patricia A. Eitner has been, and
she continues to be, the sole shareholder of New Concept.

15. At all times material herein, specifically through September 12, 2018, New Concept
was, and upon information and belief, it continues to be, registered with the New Yorl< State
Department of State as in active status as authorized to do business in New York, and that no
Articles of Dissolution have been filed with the New York State Secretary of State pursuant to NY
LLC Section 705.

16. Upon information and belief, at ali times since the merger of Creative Windows into
Creative Services, as described above in paragraph 12, both entities continued to do business as

Creative Windows, until in or around sometime in 2018, when Creative Windows ceased being a

Case 1:18-cv-09326 Document 1 Filed 10/12/18 Page 5 of 8

contributing employer to the Fund and withdrew from the fund as will be described below.

17. Upon information and belief, Creative Window, Creative Services, New Concept and
ABC Companies 1-10 (all other trades or businesses under common control with Creative Window,
Creative Services and New Concept) are each a “trade or business under common control"’ with
Creative Window, pursuant to Section 4001 (b)(l) of ERlSA, 29 U.S.C. §1301(b)(1), Section 414(c)
of the lRC as amended, and regulations promulgated thereunder (herein sometimes referred to as the
“Control Group”), and are jointly and severally liable for all withdrawal liability payments, with
Creative Window_

18. At all times material herein, until in or around June 2018, Creative Window was a
contributing employer to the Fund, making monthly contributions to the Fund on behalfofCreative
Window’s employees, who were covered by successive collective bargaining agreements between
Creative Window and Service Employees international Union, Local 32BJ.

18. ln or around June, 2018, Creative Window permanently ceased to have an obligation
to contribute to the Plan. The permanent cessation of the obligation to contribute constituted a
complete withdrawal from the Fund as defined by Section 4203(a)(1) of ERISA, 29 U.S.C.
§1383(a)(1).

19. By completely withdrawing from the Plan, Creative Window incurred withdrawal
liability to the Fund pursuant to Section 4201 of ERISA, 29 U.S.C. §1381.

20. By letter dated June 12, 2018, the Fund notified Creative Window, by mailing such
notice to Creative Window’s last known address, to wit, 103 Bergen Avenue, Waldwick, l\lew
Jersey, of its complete withdrawal from the Plan, and that it owed the Fund withdrawal liability in
the amount of 535 l ,434.00, which could be paid in a lump sum or in one-hundred and twenty-seven

monthly installments of 33 ,83 8.60, installments beginning no later than August 13, 2018, with a final

Case 1:18-cv-09326 Document 1 Filed 10/12/18 Page 6 of 8

installment of $l,257.88. The letter further advised that Creative Window had the right to arbitral
review of the Fund’s determination of the withdrawal liability.

21. Creative Window declined to accept the letter and it failed to pay the withdrawal
liability installment payments of August 13 and September 13, 2018, as and when same came due.

22. Creative Window failed to request arbitration of the Fund’s determinations

23. Pursuant to Section 4219(c)(5) ofERlSA, 29 U.S.C. §l399(c)(5), and in accordance
with the Fund’s rules, upon the default and failure to cure, the Fund accelerated Creative Window’s
withdrawal liability payment due to Creative Window’s default and in accordance with the Fund’s
rules.

24. To date, the Fund has not received any payment of the withdrawal liability amount
from Creative Window, nor has the Fund received any payment from any other member of the
Control Group.

25. By the same letter of lune 12, 2018, along with the Demand for Payment of
Withdrawal Liability, the Fund included a Request for lnformation pursuant to Section 4219 of

ERISA, 29 U.S.C. §l399(a).

26. TO date, Creative Window has not provided any responses
COUNT ()NE
27. The Fund repeats and realleges each and every allegation in the paragraphs 1 through

26 set forth above as if fully set forth herein.

28. The Fund is entitled to full payment of Creative Window”s outstanding withdrawal
liability in the amount of $35 1 ,434.00, pursuant to Section 4301 of ERISA, 29 U.S.C. §1451 and the
Plan.

29. The Fund is entitled to collect pre-judgment interest at the rate of 9% per annum on

Case 1:18-cv-09326 Document 1 Filed 10/12/18 Page 7 of 8

the outstanding withdrawal liability calculated from the acceleration date pursuant to Section 4219
of ERISA, 29 U.S.C. §1399(c)(6) and the Plan.

30. The Fund is entitled to collect liquidated damages in the amount of 20% of the
outstanding balance of the withdrawal liability, plus attorneys’ fees and costs7 pursuant to Sections
29 U.S.C. 1451 (b) and 29 U.S.C. §1132(g)(2) and the Plan.

COUNT T`W€)

31 . The Fund repeats and realleges each and every allegation in the paragraphs 1 through
30 set forth above as if fully set forth herein.

32. Pursuant to Section 4219 of ERISA, 29 U.S.C. §l399(a), the Fund is entitled to full
and complete responses from each of the Defendants to the Fund’s Request for information
concerning the entities under “common control” with Creative Window.

CUUNT THREE

33. The Fund repeats and realleges each and every allegation in the paragraphs l

through 32 set forth above as if fully set forth herein.

34. Upon information and belief, Creative Window, Creative Services and New Concept
are each trades or businesses under common control with each other pursuant to Section 4001 (b)(l)
of ERISA, 29 U.S.C. §l301(b)(1), Section 414(c) of the IRC as amended, and regulations
promulgated thereunder, and are thereforej jointly and severally liable for all withdrawal liability

payments, interest, liquidated damages, costs and attorneyis fees.

35. As a consequence of the above, each of the Defendants is jointly and severally liable

to the Fund for the withdrawal liability of $351,434.00, statutory and contractual pre-judgment

Case 1:18-cv-09326 Document 1 Filed 10/12/18 Page 8 of 8

interest at the rate of 9%, statutory and contractual liquidated damages of 20% of the unpaid

principal, attorneys fees and costs of this action.

WHEREFORE, the Fund respectfully requests the following judgment in favor of the Fund and against

Defendants:

l. That Defendants be held jointly and severally liable for the outstanding withdrawal liability

in the amount of $35 1,434.00.

2. That Defendants be heldjointly and severally liable for the full amount of the prejudgment

interest attributable to the withdrawal liability;

3. That Defendants be held jointly and severally liable for the liquidated damages attributable

to the withdrawal liability computed at the rate of 20% of the outstanding withdrawal liability

4. That Defendants be held jointly and severally liable for the Fund’s costs and expenses

incurred in connection with this action, including its reasonable attorneys’ fees;

5. That Defendants be compelled to provide the Fund with full and complete responses to the

Fund’s request for information concerning commonly controlled businesses; and

6. That the Fund shall have such other and further relief as the Court shall deem just and

proper.

Dated: Fort Lee, l\lew .lersey
October l l, 201 8

    

 

ira A. Sturm (iS 2042)
2125 Center Avenue, Suite 100
Fort hee, New Jersey 07024
201-292-0150; fax: 201-292-0l52
isturm@rsgllp.com

